IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

UNITED STATES OF AMERICA

-V- Case No. 2:19-er-150-Orl-FTM

ALEX ZWIEFELHOFER

 

WAIVER OF SPEEDY TRIAL

Defendant Alex Zwiefelhofer with advice of counsel waives his right to a

speedy trial under 18 U.S.C. § 3161, ef seg., to and including December 31, 2020.

 

MAG # WNALF
Alex Zwiefelhofer (Date)

Respectfully submitted,

Donna Lee Elm
Federal Defender

/s/ D. Todd Doss
D. Todd Doss

Assistant Federal Defender

Florida Bar Number 0910384

201 South Orange Avenue, Suite 300
Orlando, Florida 32801

Telephone 407-648-6338

Facsimile 407-648-6095

E-Mail: todd_doss@fd.org

Counsel for Alex Zwiefelhofer
CERTIFICATE OF SERVICE
I HEREBY CERTIFY the foregoing Waiver of Speedy Trial was
electronically filed with the Clerk of Court (CM/ECF) by using the CM/ECF system
which will send a notice of electronic filing to Assistant United States Attorney Jackson

Boggs Jr., this the 12th day of November 2019.

{si D. Todd Doss

D. Todd Doss

Assistant Federal Defender
Florida Bar 0910384

2018. Orange Avenue. Suite 300
Telephone: (407) 648-6338

Fax: (407) 648-6095

E-mail: todd_doss@fd.org
Attorney for Defendant
